Title: To Alexander Hamilton from James Wilkinson, 20 January 1800
From: Wilkinson, James
To: Hamilton, Alexander


Patapsco, off the HavannaJanuary 20th: 1800
Sir
However unexpected & painful our tardy progress, I believe it will be satisfactory to you to know, that we are thus far safe, and that after a series of obstructions from Winds & Waves, unexampled to our Company, we have now a fair prospect of a speedy termination to our voyage. The average run from our present position, to the Mouth of the Mississippi, is eight Days, incident nevertheless to the casualties of the Element on which we float, & sometimes protracted to treble that time: from the last point to the City of New Orleans, two weeks is generally found necessary for the passage, subject however to variations from four Days to a Month.
I shall communicate to you again from New Orleans, & the Day after I reach my Head Quarters; I have not seen nor heard any thing, worth the mention, during my solitary journey, indeed time at Sea, literally speaking, is always to me a dead reckoning, for from the first to the last heave of the Vessel, I am oppressed by a deathlike sickness.
I transmit this, by a vessel now in Company, to our Counsul in the Havanna, who will probably receive it this Day.
With much consideration I have the Honor to be   sir   Your Mo Obed Sevt

Ja. Wilkinson
Major General Hamilton


